 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 8
 9
       Samuel Love,                               Case: No. 4:19-CV-02332-HSG
10
                        Plaintiff,
11
       v.
12                                                ORDER GRANTING JOINT
       Michael K. Gee, in individual and          STIPULATION TO EXTEND
13     representative capacity as trustee under   SITE INSPECTION DEADLINE
14
       declaration of trust dated May 7, 1992;
       Lillian W. Gee, in individual and
15
       representative capacity as trustee under
       declaration of trust dated May 7, 1992;
16     Nigel Noren Ouk; and Does 1-10,

17                   Defendants.
18   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
19
            1. The deadline to hold a joint site inspection of the premises shall be
20             extended to and include September 4, 2019.
21
            2. All other dates that are calculated based on the inspection date will be
22
               adjusted accordingly.
23
     IT IS SO ORDERED.
24
25
     Dated: 8/14/2019                  ______________________________________
26
                                       HONORABLE HAYWOOD S. GILLIAM, JR.
27                                     UNITED STATES DISTRICT JUDGE
28



                                              1
